Argued March 9, 1926.
The appellant in this appeal, Samuel Strauss, was convicted of having conspired with William Strauss and Stewart Mathias to defraud certain insurance companies and this appeal was argued with the appeal of the said William Strauss at No. 27, October Term, 1926, of this court.
The assignments of error are identical with those filed in support of the appeal of the said William Strauss. In an opinion this day handed down we have stated at length our reasons for overruling all the assignments of error and affirming the sentence pronounced against the several defendants. For the reasons stated in that opinion the assignments in this appeal are dismissed and the judgment affirmed, and it is ordered that the appellant herein appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time this appeal was made a supersedeas.